Citation Nr: 1217413	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from June 1961 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for a cervical spine disability.  [In that decision, the RO also, in pertinent part, denied service connection for a heart murmur.  Although the Veteran filed a notice of disagreement with the RO's denial of his heart murmur claim and he received a statement of the case including this additional issue, he specifically stated in the January 2009 substantive appeal that he did not wish to pursue an appeal of this claim.  Accordingly, the issue of entitlement to service connection for a heart murmur is not on appeal.]  

The issue of entitlement to service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it,  and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of his cervical spine originated in his active duty.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties to notify and to assist is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the Veteran contends that he injured his neck during service due to numerous falls that occurred when he slipped on oil, snow, and/or ice while working on the flight line.  Personnel records show that the Veteran's military occupational specialty (MOS) was that of an aircraft maintenance technician and a flight engineer.  Service treatment records (STRs) show that the Veteran was treated several times for injuries that resulted from falls or playing sports.  He was treated for upper back pain in November 1972.  The impression was an upper back strain.  A few days later, the Veteran indicated that the tingling in his upper back was gone.  The impression was a resolved mild upper back strain.  

A June 1982 retirement examination contains a normal clinical evaluation of the Veteran's spine.  However, the Veteran reported a history of upper back pain since 1980 for which he had not sought treatment.

The first post-service evidence of treatment for neck pain is dated in June 2006 and June 2007, when the Veteran reported having undergone neck surgery in 1984.

At a December 2007 VA spine examination, the Veteran gave a history of several falls while working on aircraft during service.  He reportedly saw a physician in 1984, who diagnosed "a neck problem."  The Veteran subsequently underwent surgery during which a portion of bone was removed from the iliac crest and inserted into his cervical area.  He did well afterwards until recently.  The Veteran complained of decreased motion, stiffness, weakness, spasms, and sharp pain.  A physical examination demonstrated bilateral guarding and pain with motion, as well as tenderness on the left side.  X-rays showed bony hypertrophic (degenerative) changes throughout the cervical spine and some disc space narrowing in the lower cervical spine.  The diagnosis was degenerative joint disease of the cervical spine.  The examiner gave no medical opinion as to whether the Veteran's diagnosed cervical spine disability is related to his active duty.  

The Veteran reported increased neck pain following a February 2010 motor vehicle accident.  X-rays showed bone fusion at C5, C6, and C7 as well as mild anterior osteophytic spurs at C2, C3, and C4.

A July 2010 MRI shows postoperative changes of spinal fusion at C6-7 and degenerative changes most marked at C5-6, but also at the remainder of the levels.  Private treatment records dated August 2010 show that the Veteran was diagnosed with degenerative disc disease and spondylosis.

A March 2012 Disability Benefits Questionnaire (DBQ) completed by a VA physician shows that the Veteran reportedly injured his back due to multiple falls during service.  The Veteran did not seek treatment for neck pain, but instead self-medicated.  In 1984, he sought treatment for persistent neck pain and subsequently underwent a cervical discectomy with fusion.  The doctor reviewed the claims file and diagnosed cervical degenerative facet joint disease.  The physician then explained that he could not:

answer the question without mere speculation.  Records do no[t] document a neck injury to which I can connect the present condition.  He states that he had multiple instances of falling where he landed on his buttocks and noted pain in the neck and/or lower back in association with these falls.  His post-operative (23 years) radiographs demonstrate predominantly facet change which is consistent with such axial-loading falls.  But the pre-operative reports are not available, and, therefore, no opinion would be valid without being able to compare the condition requiring surgery with the condition as a result of post-operative sequellae.

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  While the Veteran is not competent to provide an opinion as to etiology, his statements as to the presence of neck/upper back pain during and after service are deemed competent and credible evidence in support of his appeal.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, STRs establish that the Veteran sustained an upper back strain while on active duty in November 1972.  His 1982 separation examination notes a history of upper back pain since 1980.  The Veteran contends that he underwent cervical spine surgery in 1984, and X-rays confirm the presence of a cervical fusion.  The Veteran was diagnosed with degenerative joint disease of his cervical spine at the December 2007 and March 2012 VA examinations.  While the March 2012 VA examiner refused to speculate as to the etiology of this diagnosed disability, the doctor conceded that the facet changes noted on the X-rays are consistent with the Veteran's reported history of falls during service.  There is no competent evidence to the contrary.  Significantly, degenerative joint disease of the cervical spine was first diagnosed at the December 2007 VA examination, clearly prior to the February 2010 motor vehicle accident.  Accordingly, and in resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for degenerative joint disease of the cervical spine is warranted.  

ORDER

Service connection for degenerative joint disease of the cervical spine is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


